Title: To Thomas Jefferson from John Gordon, 17 June 1807
From: Gordon, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Baltimore 17th. June 1807—
                        
                        From the hostility manifested towards our Government & the Present Administration, by those who take to
                            themselves the false name of Federalist, Particularly in the case of Burrs Trial, I deem it a duty that every faithful
                            Native American owes his Country, and those who are Placed in the Executive Departments thereof, to make any
                            communications he may think will Promote the Publick Good—Mr. Philip Graybell of this Place, a very worthy old
                            revolutionary Officer & an undoubted friend to our Present Government & your Administration of it, told me last
                            Evening, that Mr. Luther Martin mentioned to him as early as last Summer, that Burr was then concerting measures to
                            separate the Union & that he did not doubt but he would effect it,—To my mind this is strong & conclusive evidence
                            that L. Martin was either associated with him in his diabolical intentions, or at least he knew it was friendly to his scheme—
                        I beg leave to request that, should you think fit to
                            have Mr. Graybell’s evidence at Richmond, that my name will not be used unless necessary, for I have not before this
                            mentiond this circumstance to any other, nor do I intend it but for your use. 
                  I am Dr Sir your mo. Devoted Friend
                        
                            John Gordon
                            
                            Of the House of John & Wm Gordon
                        
                        
                            P.S. The Secretary is well acquainted with Mr. Graybell & though he cannot be well acq with me,
                                yet I Presume he is Not a stranger to my Political Creed—
                        
                    